                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION
                                   No. 7:15-CR-52-D
                                   No. 7:18-CV-38-D


ERIC LARRY WASHINGTON,                   )
                                         )
                      Petitioner,        )
                                         )
               v.                        )                    ORDER
                                         )
UNITED STATES OF AMERICA,                )
                                         )
                      Respondent.        )
                                         )


      On .March 9, 2018, Eric Larry Washington ("Washington" or "petitioner") filed a motion to

vacate under 28 U.S.C. § 2255 [D.E. 81]. On November 5, 2018, and November 9, 2018,

Washington filed motions to withdraw his section 2255 motion [D.E. 92, 93]. The motions for

leave to withdraw the section 2255 motion are GRANTED.

       SO ORDERED. This        lS   day ofNovember 2018.




                                                      United States District Judge
